Citation Nr: 1309126	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for status post spinal fusion, lumbar spine, with radiculopathy, and a rating in excess of 40 percent for the period on and after July 27, 2009, to include a separate rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 1996 and from January 1997 to December 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office that granted service connection for a low back disability rated 20 percent, effective December 4, 2004.  An interim November 2009 rating decision increased the Veteran's rating to 40 percent, effective July 27, 2009.  A further interim (November 2011) rating decision granted service connection for right lower extremity radiculopathy rated 10 percent, effective July 27, 2009.  As those ratings are less than the maximum under the applicable rating criteria (and since the Veteran has not expressed satisfaction with the ratings) the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's claims file is now under the jurisdiction of the Montgomery, Alabama RO.  This case was remanded by the Board in October 2010 and June 2012 for additional development.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required prior to the disposition of the Veteran's claim of entitlement to an initial rating in excess of 20 percent for status post spinal fusion, lumbar spine, with radiculopathy, and a rating in excess of 40 percent for the period on and after July 27, 2009, to include a separate rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

In October 2010, the Board remanded this claim, in part, so that the Veteran could be provided with copies of electromyography (EMG) testing and nerve conduction studies (NCS) which were conducted in conjunction with a September 2010 VA medical examination.  The Board stated that, if the results were found to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(c)(2) (2012).  Subsequently, the AMC reprinted the September 2010 VA peripheral nerves examination (which did not yield the EMG results) and sent a request letter/form to the Montgomery VA Medical Center (VAMC) requesting a copy of the EMG findings.  The form sent requested a negative response in the event of unavailability.  While the Montgomery VAMC response included VA outpatient treatment records which have been associated with the claims file, it did not contain the VA EMG report that was sought, or a negative response.  It did not appear that any further specific development was conducted nor was there any notation in response to the request.

As a result, in June 2012 the Board remanded the claim once again, in part to make another attempt to obtain the missing EMG/NCS results which the Board requested in October 2010.  In June 2012, the AMC sent a fax to the Montgomery VAMC requesting a copy of the EMG/NCS results.  In response, the Montgomery VAMC mailed a letter to the AMC which included a copy of the AMC's fax along with a copy of the September 2010 VA medical examination.  The Board notes that the contents of the September 2010 VA medical examination report have not changed in the last two and a half years, and they continue to lack the EMG/NCS results which the Board requests.  The Board notes that a Post-It note has been appended to the newly received copy of the September 2010 VA medical examination report, presumably by the AMC.  This note states "EMG 9-1-10" and is appended to a page of the report which contains reflex and motor examination results.  The Board emphasizes that these reflex and motor results are not EMG or NCS results.  There is no evidence that any further development has been accomplished, nor has there ever been a finding that the requested records are unavailable.  Accordingly, the Board must regrettably find that there has not been substantial compliance with the Board's remand instructions and that remand is once again required.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. An attempt must be made to obtain copies of the results of the EMG and NCS diagnostic tests which were conducted in conjunction with the September 2010 VA medical examination.  The Board emphasizes that these results are not contained in the September 2010 VA medical examination report itself and simply adding further copies of that report to the claims file will not satisfy this remand action.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records, VA concludes that they do not exist or further efforts to obtain them would be futile, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


